Citation Nr: 1012321	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD and schizophrenia.  


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the above Department of Veterans Affairs (VA) Regional 
Office (RO).  A notice of disagreement was filed in June 
2006, a Statement of the Case (SOC) was issued in September 
2006, and a substantive appeal was received in January 2007.  

In April 2008, the Veteran presented hearing testimony 
before the undersigned Veterans Law Judge at a hearing held 
at the RO.  The transcript of the hearing is associated with 
the claims file.   

The issue of service connection for PTSD was previously 
remanded in October 2008 for further evidentiary 
development.  However, while the case was in remand status, 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that the scope of a mental health disability claim includes 
any mental disability which may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  Review of the evidentiary record in 
this case reveals that the Veteran has been clinically 
diagnosed with depression disorder not otherwise specified 
on Axis I by VA mental health examiners during the course of 
this appeal.  See VA mental health outpatient treatment 
records dated from July 2007 to December 2008; see also 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that 
the requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.).  Thus, in consideration of the 
foregoing and as described below, the Board finds that the 
issues on appeal are now more appropriately characterized as 
reflected on the first page of this decision.  

In addition, the Board notes that the issue of whether new 
and material evidence has been presented to reopen a claim 
of entitlement to service connection for schizophrenia was 
previously referred to the RO by the Board in October 2008.  
The record reflects that a rating decision denying the 
request to reopen the claim was issued in June 2009, a 
timely notice of disagreement was received in August 2009, 
and a SOC was issued in December 2009.  As of this time, no 
substantive appeal has been received.  As such, the 
Veteran's claim for schizophrenia will not be considered as 
part of the issue currently on appeal.      

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

As noted above, this case was previously remanded in October 
2008 for further evidentiary development.  However, in light 
of the Clemons case, another remand is required in this case 
for reasons explained below.  Although the Board regrets the 
additional delay, it is necessary to ensure that the Veteran 
is afforded every possible consideration with respect to his 
claim.  

In October 2008, the Board reopened the Veteran's claim of 
entitlement to service connection for PTSD after determining 
that the Veteran had submitted new and material evidence and 
remanded the reopened claim for further evidentiary 
development.  Specifically, the Board requested that the RO 
request certain additional records from the United States 
Navy and then make a finding as to whether the Veteran 
engaged in combat per 38 U.S.C.A. § 1154(b).  Thereafter, 
the RO was to assess whether the November 2007 diagnosis of 
PTSD conformed to the DSM-IV criteria and, if not, schedule 
the Veteran for a PTSD examination.

The record reflects that the RO has now conceded that the 
Veteran has combat status.  The Board also notes that the 
Veteran was afforded with a PTSD examination in March 2009 
at which time the Veteran was diagnosed with chronic 
paranoid type schizophrenia on Axis I; the examiner 
concluded that the Veteran did not meet the criteria for 
PTSD.  However, the Board must now consider whether any 
current psychiatric disability, PTSD or otherwise (except 
schizophrenia), is related to the Veteran's period of active 
military service.  See Clemons, supra.  

Upon review, the Board finds that the evidence of record is 
inadequate to resolve such issue at this time.  VA treatment 
records from July 2007 to December 2008 include findings of 
depressive disorder not otherwise specified on Axis I.  
However, the March 2009 VA PTSD examiner did not include a 
diagnosis of depressive disorder not otherwise specified in 
the examination report.  Consequently, the March 2009 PTSD 
examiner did not address this diagnosis or provide an 
opinion regarding the relative probability that the 
psychiatric disorder is related to the Veteran's period of 
active military service.  In view of the foregoing, the 
Board concludes that the March 2009 VA PTSD examination is 
no longer adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007).  Thus, a remand for another psychiatric 
examination and nexus opinion is needed.  

In addition, while the Board observes that the Veteran was 
scheduled for a PTSD examination in March 2009, the record 
reveals that the examiner did not specifically assess 
whether the November 2007 diagnosis of PTSD conformed to the 
DSM-IV criteria.  A discussion of such is necessary to 
comply with the Board's prior remand directive.  Stegall v. 
West, 11 Vet. App. 268 (1998).   

 Accordingly, the case is REMANDED for the following 
actions:

1.  Request any outstanding VA treatment 
records pertaining to any treatment the 
Veteran has received for a psychiatric 
disorder from December 2008 to the 
present.  The search should include any 
archived or retired records.  Once 
obtained, the treatment records should be 
associated with the claims folder.  Any 
and all negative responses should be 
properly documented in the claims file, to 
include preparing a memorandum of 
unavailability and following the 
procedures outlined in 38 C.F.R. 
§ 3.159(e), if appropriate. 

2.  After the above action has been 
accomplished, arrange for a supplemental 
opinion or, if deemed necessary, schedule 
the Veteran for an appropriate examination 
for his acquired psychiatric disorder.  
The claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  The examiner should identify any 
psychiatric disorder (other than 
schizophrenia) which has been 
demonstrated by the Veteran, and state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any such psychiatric 
disorder was caused by, or was 
initially manifested during, his active 
military service, to include 
consideration of any symptomatology 
shown therein or any incident therein; 
or whether such causation or initial 
manifestation is unlikely (i.e., less 
than a 50-50 probability).

b.  If, after examination of the 
Veteran and review of the claims 
folder, the examiner finds that the 
Veteran has not suffered from any 
psychiatric disorder previously 
diagnosed (except schizophrenia) such 
as depression not otherwise specified 
or PTSD, he or she must thoroughly 
explain the basis for his or her 
conclusion.  Additionally, the examiner 
should review the November 2007 
diagnosis of PTSD and discuss whether 
it conforms to the DSM-IV criteria.  

c.  The examiner should provide a 
thorough discussion of the Veteran's 
psychiatric history in the examination 
report and confirm that the claims 
folder has been reviewed.  

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

3.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided with a supplemental 
statement of the case and given an 
appropriate period of time for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



